PER CURIAM.
We issue this per curiam opinion to correct a misstatement in our original opinion in the above numbered and titled case. In our opinion issued June 29, 1989, 547 So.2d 12, we stated that defendant Barry Diggs had not appealed his conviction or sentence. That statement was in error, as Diggs filed a motion for an appeal which was granted and the defendant’s brief was filed in the name of both defendants.
Therefore, we amend our original opinion to affirm the conviction and sentence of defendant Diggs.